Citation Nr: 0409720	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic acquired heart 
disorder including hypertension.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse




ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to January 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on appeal.

As to the issues of entitlement to service connection for 
depression and PTSD, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC. VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.

2.  A chronic acquired heart disorder including hypertension was 
not shown in service or for many years thereafter, nor were such 
disabling to a compensable degree during the first post service 
year.

3.  The competent and probative evidence of record establishes 
that a chronic acquired heart disorder including hypertension has 
not been linked to service on any basis.


CONCLUSION OF LAW

A chronic acquired heart disorder including hypertension was not 
incurred in or aggravated in active service; nor may service 
connection be presumed therefor.  38 U.S.C.A. §§ 1101,1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

During the pendency of this appeal, legislation was passed that 
enhances VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in the 
development of a claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA applies to this 
case even though the veteran's claims were filed in February 1999, 
prior to the effective date for the new legislation.  See 
VAOGCPREC 7-03.  

Recently, the United States Court of Appeals for Veteran Claims' 
(CAVC) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  


The notice requirements of the VCAA have been satisfied.  
Remanding this matter for additional advisement would only result 
in prejudice to the veteran.  The veteran was first notified of 
the VCAA in June 2001.  The RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain information 
in connection with his claim.  

In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
obtain.  The letter explained that VA would make reasonable 
efforts to help him obtain evidence such as medical records, etc., 
but that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  

The veteran was asked to identify all VA and private health care 
providers who had records pertinent to his claim and to complete 
releases for each such provider.  A June 2001 Report of Contact 
indicates the veteran had no other additional sources of evidence.  
The veteran's claim was readjudicated in a June 2001 rating 
decision.  

A final VCAA letter was sent to the veteran in July 2003.  To date 
the veteran has not responded.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While the Board notes that the veteran's separation examination is 
not of record, there have been repeated attempts to locate any 
additional service medical records.  The last request was made in 
September 2000.  A May 2001 response did not result in any 
additional records.  There is no indication that there are any 
outstanding service medical records.  

The veteran's complete service personnel file has been obtained.  
The Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran has been accorded ample opportunity to submit evidence 
and argument and has not indicated that he has additional evidence 
to submit.  The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at every 
stage of this case.  


Criteria

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service. See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A.§ 1154; 38 
C.F.R. § 3.303(a). 

The term "veteran" is defined, in relevant part, as "a person who 
served in the active military, naval, or air service . . . ." 38 
U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  





The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of inactive 
duty training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(22), (23); 38 C.F.R. § 3.6(a), (c), (d).   

Accordingly, presumptions relating to certain diseases and 
disabilities (38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309), such as the presumption of soundness (38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304) and the presumption of aggravation 
(38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply only to periods of 
active military service.  See Paulson v. Brown, 7 Vet. App. 466, 
470.

If not shown during service, service may be established for 
coronary artery disease and/or hypertension if shown disabling to 
a compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309..

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the in-
service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 
(1999). 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required. This burden may not be met 
by lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).



The mere fact of an in-service injury is not enough; there must be 
evidence of a chronic disability resulting from that injury. For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time. Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree within one 
year of discharge from service. 38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service, or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim. See 
38 C.F.R. § 3.303(b).  In order for service connection to be 
established by continuity of symptomatology, there must be medical 
evidence that relates a current condition to that symptomatology.


Factual Background

Service medical records for the period of October 1998 and 1991 
were reviewed.  There was no diagnosis of a heart condition, to 
include hypertension in service.  Upon entrance examination in 
August 1988, the veteran's blood pressure was recorded as 130/78.  
Hypertension was not diagnosed and there were no cardiovascular 
abnormalities found.

Documents from the Community Hospital of Indianapolis indicate the 
veteran was admitted in November 1992 for a drug overdose.  His 
blood pressure was erratic and recorded as 154/82, 123/72, 146/74, 
and 118/70.  There was no diagnosis or past medical history of 
hypertension.

Private medical records establish that the first diagnosis of 
hypertension was in 1997.  Records from Drs. JK and CWL of the 
Indiana Cardiac & Vascular Consultants, dated between 1997 and 
1999, contain complaints of chest pain and diagnoses of 
hypertension.  In August 1997, the veteran indicated that he had 
no prior cardiac history.  
An August 1997 electrocardiogram (ECG) showed concentric left 
ventricular hypertrophy with overall normal left ventricular 
systolic function.  A September 1997 ECG showed non-specific T 
Wave abnormalities inferiorly.  A January 1999 ECG indicated to 
examiners that left atrial enlargement should be considered; 
otherwise it was a normal ECG.  There were no resulting diagnoses 
regarding an enlarged heart. 

In May 1998, the veteran was admitted to Johnson County Memorial 
Hospital.  He complained of chest pains and relayed a past medical 
history of an enlarged heart.  X-rays of the chest showed the 
heart was a normal size.  VA outpatient treatment records dated 
between 1999 and 2000 contain repeated diagnoses of hypertension.

In August 2000, the veteran and his wife presented testimony 
before the RO.  The veteran testified that he was diagnosed with 
hypertension in 1994.  He further indicated that he had an 
enlarged heart.  He stated that he did not have either condition 
before his entry into military service.

Finally, medical records from the Social Security Administration 
(SSA) were also obtained in support of the veteran's claim.  It 
was determined that the veteran's disability had begun in January 
1998.  Disability benefits were awarded for Affective Disorders.  
There were no secondary diagnoses.  Medical records from VA 
contain evidence of uncontrolled hypertension.  A July 1999 chest 
x-ray contained in these records did not show an enlarged heart.  
A June 1998 physical examination performed by SSA diagnosed the 
veteran with severe hypertension.  No opinions as to etiology were 
given.  Documents from Johnson Memorial Hospital dated in May 1998 
reveal that a chest x-ray was normal.

Analysis

The veteran claims that he is entitled to service connection for a 
heart condition, specifically, hypertension due to an enlarged 
heart.  He contends that he incurred hypertension as a result of 
stress he endured in service.




The Board has reviewed the evidence of record, which includes, but 
is not limited to: the veteran's service medical and personnel 
records; his contentions; private medical records from Drs. JK and 
CWL, Indiana Cardiac & Vascular Consultants, Valle Vista 
Counseling Center, Johnson County Memorial Hospital, Adult and 
Child Mental Health Center, and Community Hospital of 
Indianapolis; lay statements; VA outpatient treatment records; a 
transcript of the veteran's August 2000 RO hearing; and records 
from SSA.  Based on the evidence delineated above, the Board finds 
that service connection for a heart condition, to include 
hypertension, is not warranted.

In this regard, there is no evidence of a heart condition, to 
include hypertension or an enlarged heart, during the veteran's 
period of active duty service.  The first objective evidence of a 
diagnosis of hypertension is dated in 1997, approximately six 
years after the veteran's discharge from service, and clearly 
outside the one-year presumptive period in order to warrant 
service connection for hypertension. 38 C.F.R. §§ 3.307, 3.309.  
There is no confirmed diagnosis of an enlarged heart.

While the record contains evidence of a current diagnosis of 
hypertension, a nexus has not been shown between the current 
disability and the veteran's period of active duty service.  See 
Pond, supra.  Though the veteran contends that his hypertension is 
related to service, he is not competent to offer a medical 
opinion. See Espiritu, supra.  Where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required. Id.  

An additional VA examination is not necessary. 38 U.S.C.A. § 
5103A(d).  As previously indicated, there is no competent evidence 
that the veteran had hypertension in service or that a current 
diagnosis of hypertension may be associated with the veteran's 
active service.  The Board finds that there is enough evidence in 
the record to make a decision on the claim. Id.


Based upon the evidence of record, none of which has been found to 
establish that any current hypertension is related to the 
veteran's period of active duty, the Board finds that the evidence 
is not in relative equipoise; thus, the veteran may not be 
afforded the benefit of the doubt and his claim must be denied. 
Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic acquired heart 
disorder including hypertension is denied.


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA AMC.  The law requires that 
all claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the VCAA and 
§ 3.159(b), as recently amended, require VA to inform a claimant 
of which evidence VA will provide and which evidence claimant is 
to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

In regard to the veteran's claim of entitlement to service 
connection for PTSD, one of the bases for denial was that there 
was no evidence of a verified in-service stressor.  The veteran 
relayed multiple stressors in a March 1999 statement.  

While the Board recognizes that may not be possible to verify all 
of the asserted in-service stressors, due to their nature, the 
veteran did indicate that he witnessed his friend, who was a tank 
driver, get his head caught in the turret.  The veteran indicated 
that this incident occurred in either August or September 1989, 
when he was stationed in Kitzensen, Germany, with the 4th 
Battalion, 69th Armored Division.  

In August 2000, during the RO hearing, the veteran provided a name 
for his friend.  The name was transcribed variously as Private 
Gardonia and Private Gardonio.  The veteran also listed other 
possible dates of occurrence, August or September 1990.  It does 
not appear that attempts were made to verify the incident 
described above.

While the case is in remand status, VA should request from the 
veteran a comprehensive statement regarding the asserted in-
service stressors, to include an additional statement regarding 
the stressor listed above.  In addition to a detailed description 
of the events, the veteran should be asked to provide the dates, 
locations, and units of assignment where the asserted in-service 
stressors occurred.  Once the information is received, VA should 
review the file and prepare a summary of all the claimed 
stressors.  

This summary must be prepared whether or not the veteran provides 
additional information as requested above.  The summary and a copy 
of the veteran's DD-214 and any service personnel records 
associated with the claims folder should be sent to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
Thereafter, the veteran should be afforded a VA examination. 38 
U.S.C.A. § 5103A(d).  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs below.

The veteran has also filed a claim of entitlement to service 
connection for depression.  There is evidence of record that 
indicates that depression pre-existed the veteran's period of 
active duty service.  The Board notes that the August 1988 
entrance examination indicated the veteran had been treated for 
mental health and received family counseling for abuse.  An 
examination is necessary in order to make a determination on this 
claim. See 38 U.S.C.A. § 5103A(d).  The examiner is asked to 
address the specific questions set forth in the numbered 
paragraphs below.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the veteran of the 
evidence and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for PTSD and depression since 
service.  All responses to the request for records, to include 
negative responses, should be associated with the veteran's claims 
folder.  

He should be requested to complete and return the appropriate 
release forms so that VBA AMC can obtain any identified evidence.  
Attempts to obtain the identified treatment records should include 
a follow-up request if a response to the initial request is not 
received. 38 C.F.R. § 3.159(c)(1).  

All identified private treatment records should be requested 
directly from the healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should obtain all outstanding VA 
treatment reports.  

All information, which is not duplicative of evidence already 
received, should be associated with the claims file.  

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claims.  VCAA, Pub. L. No. 106-475 § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified generally at 38 U.S.C. § 5103A(b)(2)).

5.  This veteran is seeking service connection for PTSD.  
The VBA AMC should request from the veteran a comprehensive 
statement regarding the asserted in-service stressors, to include 
the incident with Private Gardonia (o) and the tank.  In addition 
to a detailed description of the events, the veteran should be 
asked to provide the dates, locations, and units of assignment 
where the asserted in-service stressors occurred.  
The veteran should be advised that this information is necessary 
to verify the asserted stressors and that he must be as specific 
as possible so an adequate search can be conducted.

6.  Once the information is received, the VBA AMC should review 
the file and prepare a summary of all the claimed stressors.  This 
summary must be prepared whether or not the veteran provides 
additional information as requested above.  VA should prepare a 
letter asking USASCRUR to provide any available information, which 
might corroborate the veteran's asserted in-service stressors.  
The VBA AMC should provide USASCRUR with the following: a copy of 
the aforementioned summary; copies the veteran's DD-214; and any 
service personnel records obtained showing service dates, duties, 
and units of assignment.  

7.  VBA AMC should thereafter arrange for the veteran to be 
examined by a psychiatrist in order to ascertain the nature, 
extent of severity, and etiology of any psychiatric disorder(s) 
which may be present, including PTSD and depression.  

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination.  The examiner must 
annotate the examination report that the claims file was in fact 
made available for review in conjunction with the examination.  
Any further indicated special studies must be conducted.  It is 
requested that the examiner address the following medical issues:

PTSD

All diagnoses on Axis I though V should be reported, if found.  
Upon examination of the veteran, the examiner should report 
whether a diagnosis of PTSD based on a finding of a 
credible/verified stressor can be made, under the criteria of the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) of the American Psychiatric Association, and whether it is 
at least as likely as not that any current diagnosis of PTSD is 
related to that credible/verified stressor.  Furthermore, the 
examiner should express an opinion as to whether any psychiatric 
disorder(s) found on examination is/are related to service on any 
basis, or if preexisting service, was/were aggravated thereby.  
The examiner is also asked to opine whether any diagnoses of PTSD 
are due to the abuse the veteran suffered as child.  All pertinent 
clinical findings and the complete rationale for all opinions 
expressed should be set forth in a written report.

Depression

The psychiatrist is asked to provide an opinion as to the 
following: (1) whether the veteran currently has depression; and 
(2) if so, whether it is related to the veteran's period of active 
duty service.  The examiner is also asked to determine whether 
there was an increase in any pre-existing depression during 
service and if so, whether it was due to the natural progress of 
the disease.  The examiner is asked to make specific reference to 
medical records contained in the claims folder, which indicate 
that the veteran suffered depression as a child due to family 
abuse.

8.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 5107) are fully complied 
with and satisfied.

9.  After undertaking any development deemed essential in addition 
to that specified above, the VBA AMC should readjudicate the 
claims of entitlement to service connection for PTSD and 
depression.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claims currently on appeal.  
A reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service connection, 
and may result in their denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



